PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ANX_01_NA_NA_FR.txt. 60

ANNEXE
I. — PIÈCES ET DOCUMENTS TRANSMIS, PAR LES ORGANES DE LA SOCIÉTÉ DES
NATIONS :
1. — Rapport sur le traitement, à Dantzig, des ressortissants polonais et

autres personnes d'origine ou de langue polonaise, fait au Conseil de la
Société des Nations par le représentant de la Grande-Bretagne (document
C. 388. 1931. I) (en français et en anglais).

2. — Lettre du Haut-Commissaire de la Société des Nations à Dantzig
au Secrétaire général de la Société des Nations (31 mars 1931) (en français,
avec traduction anglaise) et, en appendices:

Lettre d’envoi du représentant diplomatique de la Pologne à

Haut-Commissaire (26 mars 1931).

Mémoire polonais (26 mars 1931).
Lettre d’envoi du président du Sénat de la Ville libre au Haut-Commis-

saire (26 mars 1931).

Mémoire de Dantzig (26 mars 1931).

Dantzig au

3. — Extrait des procès-verbaux de la 63M€ session du Conseil de la Société
des Nations, sme séance, 22 mai 1931.

4. — Extrait (n° 58) du Journal officiel de la Société des Nations, numéro
‘de décembre 1930: Constitution de la Ville libre de Dantzig.

5. — Un volume contenant le texte polonais authentique et la traduction
française revue et corrigée des mémoires du Gouvernement polonais au Haut-
Commissaire de la Société des Nations à Dantzig sur le traitement préjudi-
ciable des ressortissants polonais à Dantzig et autres personnes d’origine ou
de langue polonaise (Dantzig, 1931). (Cf. appendices au n° 2.)

La Cour a, en outre, eu devant elle la Décision concernant Dantzig,
approuvée, le 11 juillet 1920, par le Conseil suprême (Zbidy dohumentéw
urzedowych dotyczacych stosunku Woinego Miasta Gdanska do Rzeczypospolitej
Polskiej — Recueil de documents officiels visant les relations entre la Ville
libre de Dantzig et la République polonaise), ainsi que le rapport présenté le
7 juillet 1923 par M. Quiñones de Leén au Conseil de la Société des Nations
(document de la Société des Nations C. 468. 1923).

II. — Prices ET DOCUMENTS PRESENTES AU NOM DU GOUVERNEMENT POLONAIS:
A. — Au cours de la procédure écrite :
1. — Lettre, datée du 20 octobre I920, du président de la Conférence des

Ambassadeurs au Secrétaire général de la Société des Nations.

2. — Extrait du procès-verbal de la rome session du Conseil, tenue à
Bruxelles du 20 au 28 octobre 1920 (annexe 122b). (Note concernant le.
projet de Constitution de la Ville libre de Dantzig du point de vue du Traité
de Versailles.)

3. — Lettre, datée du 5 novembre 1920, de la délégation dantzikoise au
président de la Conférence des Ambassadeurs.

4. — Lettre, datée du 6 novembre 1920, du président de la Conférence
des Ambassadeurs au président de la délégation dantzikoise.

5. — Loi du 31 mars 1925 sur la langue officielle des tribunaux, des
services du ministère public et des notaires dans les arrondissements des
Cours d'appel à Poznan et à Torun.

60
61

TRAITEMENT DES. NATIONAUX POLONAIS A DANTZIG

B. — Au cours de la procédure orale :

1. — Accord polono-dantzikois du 24 octobre 1921, dit Accord de Varsovie
(éextes polonais et allemand).

2. — Recueil contenant, en français, le texte des documents suivants :

a)

b)

6I

Point 13 du discours du président Wilson, prononcé au Congrès de
Washington le 8 janvier 1918.

Note du président de la Conférence de la Paix du 16 juin 1919
adressée au président de la délégation allemande.

Extrait du Traité de paix signé à Versailles le 28 juin 1919
(art. 100-108).

Résolution et mémorandum adoptés par le Conseil de la Société des
Nations le 13 février 1920.

Lettre du président de la Conférence des Ambassadeurs du 20 octobre
1920, adressée au Secrétaire général de la Société des Nations.
Convention entre la Pologne et la Ville libre de Dantzig, conclue à
Paris le 9 novembre 1920. .
Rapport présenté au Conseil de la Société des Nations par Son Exc.
le vicomte Ishii le 17 novembre 1920.

Résolution adoptée -par le Conseil de la Société des Nations le
17 novembre 1920.

‘Extrait du procès-verbal de la rome session du Conseil, tenue à

Bruxelles du 20 au 28 octobre 1920; note concernant le projet de
Constitution de la Ville libre de Dantzig du point de vue du Traité de
Versailes.

Constitution de la Ville libre de. Dantzig.

Extrait du Traité de Varsovie conclu entre la Pologne et la Tchéco-
slovaquie le 23 avril 1925 (art. 11).

Lettre du 8 mars 1922 adressée à la Commission de répartition des
biens d’Etat par le président du Sénat de la Ville libre de Dantzig.
Extrait du Traité signé le 28 juin 1919 entre les Principales Puissances
alliées et associées et la Pologne (Traité des Minorités).

Lettre de M. Clemenceau, président de la Conférence de la Paix, datée
du 24 juin 1919, à M. Paderewski, président du Conseil des Ministres
de la République de Pologne.

Lettre de la délégation dantzikoise du 5 novembre 1920, adressée
au président de la Conférence des Ambassadeurs.

Lettre du président de la Conférence des Ambassadeurs du 6 novembre
1920, adressée au président de la délégation dantzikoise.

Extrait de la loi du 31 mars 1925 sur la langue officielle des tribunaux,
des services du ministère public et des notaires dans les arrondissements
des cours d’appel à Poznan et Torun.

Décision du  Haut-Commissaire de la Société des Nations du
17 décembre 1921.

Rapport présenté par M. Adatci au Conseil de la Société des Nations
le 17 mai 1922.

Extrait du rapport de M. Quiñones de Leôn et de la résolution
adoptée par le Conseil le 1€ septembre 1923.

Protocole dressé à Varsovie le 8 février 1930 au sujet de l’accroisse-
ment du chômage sur le marché dantzikois de travail.

Ordonnance du ministre du Travail du Reich, du 3x janvier 1931, au
sujet des secours de crise pour les chômeurs de ressortissance dantzi-
koise.

Lettre du Sénat de la Ville libre de Dantzig du 18 septembre 1931
adressée au représentant diplomatique de la République de Pologne à
Dantzig.

Requête du Gouvernement de la Ville libre de Dantzig au Haut-
Commissaire de la Société des Nations à Dantzig, datée du 9 mai 1931.
62

TRAITEMENT DES NATIONAUX POLONAIS À DANTZIG

. — Lettre du secrétaire général de la Conférence des Ambassadeurs à
la délégation polonaise (16 octobre 1920).

4. — Traduction des articles 229, 234 et 241 de l'Accord de Varsovie
{24 octobre 1921).

5. — Extrait de la statistique des écoles primaires publiques et privées,
etc. (1930-1931). |

6. — Extrait de la statistique des lycées, etc. (1930-1931).

7. — Extraits du Gesetzblatt für die Freie Stadt Danzig:

I. — Gesetz über den Gebrauch der bolnischen Sprache bei ‘der
Rechispflege (11 x 22).
IL. — Gesetz zur Verlängerung der Geliungsdauer über den Gebrauch

der polnischen Sprache bei der Rechisbfiege vom 11. Oktober
1922 (5 IX 23).

III. — Gesetz betreffend den Unterricht der polnischen Minderheit
(20 XII 21).

III. — Prices ET DOCUMENTS DÉPOSÉS AU NOM DU SÉNAT DE LA VILLE

LIBRE DE DANTZIG:

A. — Au cours de la procédure écrite :

1. — Documents officiels relatifs à la Convention du 9 novembre 1920,
conclue entre la Ville libre de Dantzig et la République polonaise, 1 vol.
contenant entre autres actes :

a)
5)

c)

a)

g)

h)
7)

à)

62

Articles 100 à 108 du Traité de Versailles.

Texte du projet de convention établissant les rapports mutuels entre la
Ville libre de Dantzig et la République polonaise, dit premier projet
polonais.

Projet de convention entre la Ville libre de Dantzig et la République
polonaise, conformément à l'article 104 du Traité de Versailles, du
28 juin 1919, dit projet dantzikois.

Lettre, datée de Paris le 20 septembre 1920, de la délégation polonaise
au président de la Conférence de la Paix à Paris, avec projet d’un
traité.

Projet de convention établissant les rapports mutuels entre la Ville libre
de Dantzig et la République polonaise, dit deuxième projet polonais.

Note de la délégation dantzikoise à la Conférence des Ambassadeurs au
sujet de la souveraineté de la Ville libre de Dantzig (8 octobre 1920).

Lettre de la Conférence des Ambassadeurs adressée à la délégation
dantzikoise avec un projet de traité (16 octobre 1920), et projet de
convention entre la Ville libre de Dantzig et la Pologne, dit projet du
16 octobre 1920.

Observations de la délégation dantzikoise au sujet du projet de traité
de la Conférence des Ambassadeurs (18 octobre 1920).

Lettre de la Conférence des Ambassadeurs adressée à la délégation
dantzikoise, avec un nouveau projet de traité dantziko-polonais (Paris,
20 octobre 1920), et projet de convention entre la Ville libre et la
Pologne du 19 octobre 1920. :

Lettre de la Conférence de la Paix à la délégation dantzikoise concer-
nant des modifications dans le projet de traité dantziko-polonais (Paris,
22 octobre 1920).

Lettre de la délégation dantzikoise 4 la Conférence des Ambassadeurs rela-
tive à la signature de la Convention dantziko-polonaise (22 octobre 1920).
63 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

1) Lettre de la délégation dantzikoise à la Conférence des Ambassadeurs
relative au refus de nouvelles négociations sur le texte de la convention
dantziko-polonaise (24 octobre 1920).

m) Lettre de la Conférence des Ambassadeurs à la délégation dantzikoise
concernant des modifications dans le projet de traité dantziko-polonais
(Paris, 28 octobre 1920)..

n) Texte définitif du Traité entre la Ville libre de Dantzig et la Pologne
en exécution de l’article 104 du Traité de Versailles, signé à Paris le
9 novembre 1920.

2. — Accord dantziko-polonais du 24 octobre ro21, dit Accord de
Varsovie; 1 vol. (textes polonais et allemand).

3. — Recueil des traités, accords et arrangements conclus entre la Ville
libre de Dantzig et la République polonaise (1920-1927); 2 vol. (textes alle-
mand et. polonais).

4. — Décisions du Haut-Commissaire (1921-1927) (textes anglais et allemand
ou francais et allemand).

5. — Recueil de documents, contenant, en frangais et en anglais, les textes
suivants :

I. Requéte du Gouvernement polonais en date du 30 septembre 1930, com-
portant une demande en décision, conformément a l’article 39 de la
Convention entre la Ville libre de Dantzig et la Pologne, signée à Paris
le g novembre 1920, sur le traitement discriminatoire appliqué aux res-
sortissants polonais et à d’autres personnes d’origine ou de langue polo-
naise sur le territoire de la Ville libre de Dantzig.

2. Réponse du Gouvernement de la Ville libre de Dantzig, en date du
3 décembre 1930, à la requête polonaise du 30 septembre 1930 concer-
nant l’article 33 du Traité de Paris du 9 novembre 1920.

3. Réplique du Gouvernement polonais en date du 29 janvier 1931, relative
à la question d’un prétendu traitement discriminatoire portant préjudice
aux ressortissants polonais et autres personnes d’origine et de langue
polonaises sur le territoire de la Ville libre de Dantzig.

4. Deuxième réponse de la Ville libre de Dantzig, en date du 25 mars 1931,
sur la question des règles générales de droit applicables au problème
des. minorités, et en particulier de l'article 33 de la Convention de
Paris du 9 novembre 1920.

5. Deuxième réponse du Gouvernement de la Vilie libre de Dantzig, en
date du 5 mai 1931, au sujet des règles particulières applicables au
problème des minorités, et en particulier de l’article 33 de la Conven-
tion de Paris du 9 novembre 1920.

6. Mémoire de la Ville libre de Dantzig, daté du 26 mars 1931, relatif à
la question de droit.

7. Mémoire du Gouvernement polonais, en date du 26 mars 1931, relatif
à la question de droit, accompagné de la lettre adressée le 31 mars 1931
par le Haut-Commissaire au Secrétaire général de la Société des Nations,
en vue de l’obtention d’un avis consultatif de ia Cour permanente de
Justice internationale.

B. — Au cours de la procédure orale, les pièces suivantes furent signalées
à la Cour:
I. — Loi dantzikoise sur l'usage de la langue polonaise dans les tribunaux,
en date du 11 octobre 1922.
2. — Loi dantzikoise concernant la prolongation de la loi en date du
11 octobre 1922, relative à l’usage de la langue polonaise, du 5 septembre 1923.
3. — Loi dantzikoise relative à l’enseignement de la minorité polonaise, en

date du 20 décembre 1921.

63
